 Case 3:19-cv-02635-B-BH Document 20 Filed 02/18/21                     Page 1 of 1 PageID 383



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JOSEPH KELLY DINGLER,                             )
          Plaintiff,                              )
vs.                                               )    No. 3:19-CV-2635-B-BH
                                                  )
ROCKWALL COUNTY SHERIFF,                          )
         Defendant.                               )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, the plaintiff’s complaint will be dismissed with

prejudice as frivolous and for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B) and §

1915A(b).

       If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 18th day of February, 2021.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
